Citation Nr: 1608146	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from service acts as a bar to receipt of Department of Veterans Affairs (VA) gratuitous benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to May 1970, with several periods of time lost due to unauthorized absence and confinement.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination by the VA Regional Office (RO) in Los Angeles, California, which determined that the appellant's claims for VA compensation were barred due to the character of his discharge from service.  

The Veteran testified at a Board hearing in September 2012; a transcript is of record.  In March 2013, the Board remanded this case for further development and consideration; it now returns for further appellate review by the Board.


FINDING OF FACT

In February 2016, the Board received confirmation from the Social Security Administration that the appellant died in April 2015, after VA first received notice of the Veteran's death in July 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the appellant; it must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  

A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  


ORDER

The appeal is dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


